                                                        Case 19-34508 Document 492 Filed in TXSB on 10/21/19 Page 1 of 4
                                                                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                 HOUSTON DIVISION


Case Name:                      SANCHEZ ENERGY CORPORATION, et al.,1                                                                                                     Petition Date:                                  August 11, 2019
Case Number:                    19-34508

                                                                                              Monthly Operating Report Summary for the Period Ending2
                  Monthly Period (USD)                             8/12-8/31              Sep-19        Oct-19            Nov-19          Dec-19           Jan-20            Feb-20
Revenues (MOR-6)                                                             -                -                   -                -               -                 -                    -
Operating Income (MOR-6)                                                     -                -                   -                -               -                 -                    -
Net Income (Loss) (MOR-6)                                                    -                -                   -                -               -                 -                    -
Payments to Insiders (MOR-9)                                                 -                -                   -                -               -                 -                    -
Payments to Professionals (MOR-9)                                            -                -                   -                -               -                 -                    -
Total Disbursements (Exhibit A)                                    154,593,548      183,433,776                   -                -               -                 -                    -

**The jointly administered Debtors are authorized to file monthly operating reports on a combined basis, and have disbursements broken down by case number on Exhibit A attached**
**The original of this document must be filed with the United States Bankruptcy Court**


Required Insurance Maintained                                                                      Are all accounts receivable being collected within terms?                                                           Yes (X) No ( )
As of Signature Date       Check Yes / No                       Exp. Date                          Are all post-petition liabilities, including taxes, being paid within terms?                                        Yes (X) No ( )
Excess Liability           Yes (X) No ( )                            4/20/2020                     Have any pre-petition liabilities been paid?                                                                        Yes (X) No ( )
Worker's Compensation      Yes (X) No ( )                            10/1/2020                     If so, describe    Operating expenses, working interests and royalties, taxes, independent contractors, and all other such pre-petition
General Liability          Yes (X) No ( )                            4/20/2020                                        liabilities as described and authorized for payment in the First Day Motions and Orders entered by the Court.
Auto Liability             Yes (X) No ( )                            4/20/2020                     Are all funds received being deposited into DIP bank accounts?                                                      Yes (X) No ( )
Other                      Yes (X) No ( )                               Various                    Were any assets disposed of outside the normal course of business?                                                  Yes ( ) No (X)
                                                                                                   If so, describe    N/A
                                                                                                   What is the status of your Plan of Reorganization?
                                                                                                                      In progress.

                                                                                                    I certify under penalty of perjury that the following abbreviated
Attorney Name:                  Matthew D. Cavenaugh                                                Monthly Operating Report (MOR), consisting of MOR-7, MOR-8,
Firm Name:                      Jackson & Walker LLP                                                and Exhibit A, is true and correct.
Address:                        1401 McKinney St. Suite 1900
City, State, ZIP:               Houston, Texas 77010                                                SIGNED X          /s/ Cameron W. George                                       Title:      Executive Vice President and Chief Financial Officer
Telephone/Fax:                  (713) 752-4284                                                                        (Original Signature)

                                                                                                                      Cameron W. George                                                       10/21/2019
                                                                                                                      (Print Name of Signatory)                                                  Date

Notes:
1. The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis
LLC (0102); SN Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC
(0102); and SN UR Holdings, LLC (0102).
2. This document represents an abbreviated MOR including MOR-7, MOR-8, and Exhibit A. The remaining schedules will be reported in accordance with the SEC quarterly reporting requirements.




    MOR-1                                                                                                                                                                                                                           Page 1 of 4
                                              Case 19-34508 Document 492 Filed in TXSB on 10/21/19 Page 2 of 4
                                                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                       HOUSTON DIVISION

  Case Name:                    SANCHEZ ENERGY CORPORATION, et al.,1                                                                               Petition Date:            August 11, 2019
  Case Number:                  19-34508


                                                                       Cash Receipts and Disbursements for the Period Ending
                                                                                         31-Aug-19         30-Sep-19           31-Oct-19           30-Nov-19            31-Dec-19           31-Jan-20
  Cash & Cash Equivalents - Beginning                                                $    90,743,905     $ 162,968,716
  Cash Receipts
    Gross Production Receipts                                                            159,451,031       149,721,436
    JIB Receipts & Cash Calls                                                             24,946,539        44,330,881
    Other                                                                                     56,434           258,793
Total Cash Receipts                                                                  $ 184,454,004       $ 194,311,109     $               -   $               -    $               -   $                 -
  Cash Disbursements
    Capex                                                                                  (4,879,762)      (33,068,056)
    Lease Operating Expense                                                                (2,931,066)       (6,877,141)
    Gathering, Marketing, Transportation                                                  (15,714,990)      (15,825,211)
    Royalties & Working Interest Payments                                                (120,180,922)     (114,318,862)
    Production & Ad Valorem Tax                                                            (7,122,795)       (6,380,597)
    G&A / Other                                                                            (2,538,299)       (5,655,779)
Operating Cash Disbursements                                                         $ (153,367,835) $ (182,125,648) $                     -   $               -    $               -   $                 -
Total Operating Cash Flow                                                            $    31,086,168 $      12,185,461     $               -   $               -    $               -   $                 -
  Financing and Restructuring Related Disbursements
    Interest & Fees                                                                               -            (433,314)
    Draw (Repayment) of Principal                                                                 -                 -
    Cash Collateralization of Letters of Credit                                                   -                 -
    Restructuring Costs                                                                       (47,357)         (874,814)
    Intercompany                                                                                  -                 -
Net Cash Flow Prior to DIP Financing                                                 $    31,038,811 $      10,877,333     $               -   $               -    $               -   $                 -
  Debt
    Draw (Repayment) of DIP                                                               41,186,000                -
Total Net Cash Flow                                                                  $    72,224,811 $      10,877,333     $               -   $               -    $               -   $                 -
Ending Operating Cash Balance                                                        $ 162,968,716       $ 173,846,049     $               -   $               -    $               -   $                 -
Ending Restricted Cash Balance                                                       $        47,357 $          47,357     $               -   $               -    $               -   $                 -




   MOR-7                                                                                                                                                                                    Page 2 of 4
                                                     Case 19-34508 Document 492 Filed in TXSB on 10/21/19 Page 3 of 4
                                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                              HOUSTON DIVISION

Case Name:                              SANCHEZ ENERGY CORPORATION, et al.,1                                                                                           Petition Date:       August 11, 2019
Case Number:                            19-34508


                                                                                           Cash Account Reconcilation

Bank                                                      Legal Entity         Account #                                Type                           11-Aug-19           31-Aug-19            30-Sep-19
JP Morgan Chase Bank                    Sanchez Energy Corporation                 x2021    Operating                                              $     4,185,781     $      51,192,938 $        51,192,938
JP Morgan Chase Bank                    SN Operating, LLC                          x2252    Revenue/ZBA                                                          -                     -                   -
JP Morgan Chase Bank                    SN Operating, LLC                          x2351    AP/ZBA                                                               -                     -                   -
JP Morgan Chase Bank                    SN Payables, LLC                           x2575    AP Operating                                                 3,642,097             4,081,257           4,081,257
JP Morgan Chase Bank                    SN Payables, LLC                           x2765    AP/ZBA                                                               -                     -                   -
JP Morgan Chase Bank                    SN EF Maverick, LLC                        x2930    Operating                                                   23,268,364            68,329,374          68,329,374
JP Morgan Chase Bank                    SN EF Maverick, LLC                        x3078    Revenue/ZBA                                                          -                     -                   -
JP Morgan Chase Bank                    SN EF Maverick, LLC                        x3193    AP/ZBA                                                               -                     -                   -
JP Morgan Chase Bank                    SN EF Maverick, LLC                        x5176    SN Marketing Activities                                         42,862                 3,520               3,520
JP Morgan Chase Bank                    SN UR Holdings, LLC                        x3553    General Corporate                                               99,272                99,272              99,272
JP Morgan Chase Bank                    Sanchez Energy Corporation                 x1092    Money Market                                                         -                 1,728               1,728
JP Morgan Chase Bank                    SN EF Maverick, LLC                        x6268    Money Market                                                         -                 4,705               4,705
JP Morgan Chase Bank                    SN UR Holdings, LLC                        x1853    Money Market                                                62,430,686            62,473,116          62,473,116
RBC Capital Markets, LLC                SN UR Holdings, LLC                        x8438    RBC Time Deposit                                                     -                     -                   -
RBC Capital Markets, LLC                Sanchez Energy Corporatoin                 x5367    RBC Time Deposit                                                     -                     -                   -
RBC Capital Markets, LLC                SN UR Holdings, LLC                        x9371    Security/BLACKROCK TempFund (Fund #24)                               -                     -                   -
RBC Capital Markets, LLC                SN UR Holdings, LLC                        x8627    Security/J.P. MORGAN Prime Money Market (Fund #3605)                 -                     -                   -
RBC Capital Markets, LLC                SN UR Holdings, LLC                        x1624    Security/FIDELITY Prime Money Market (Fund #2014)                    -                     -                   -
RBC Capital Markets, LLC                SN UR Holdings, LLC                        x8928    Security/FEDERATED Prime Obligations (Fund #10)                      -                     -                   -

  Total Operating Cash                                                                                                                             $    93,669,060     $     186,185,909    $    186,185,909

JP Morgan Chase Bank                    Sanchez Energy Corporation                 x3178 Restricted Cash Utilities                                                 -               47,357             47,357
  Total Restricted Cash                                                                                                                                            -               47,357             47,357
  Total Bank Cash                                                                                                                                  $    93,669,060     $     186,233,266    $    186,233,266

                                                                                   Book-To-Bank Cash Reconciliation
Beginning Book Balance (1)                                                                                                                                       -            90,743,905         162,968,716
(+/-) Net Book Cash Flow (MOR-7)                                                                                                                                 -            72,224,811          10,877,333
Ending Book Balance (MOR-2) (2)                                                                                                                    $    90,743,905     $     162,968,716    $    173,846,049
(+) Restricted Cash                                                                                                                                              -                47,357                   -
(+/-) Cash In Transit, Outstanding Checks, & Other                                                                                                       2,925,155            23,217,193          12,387,217
Ending Bank Balance                                                                                                                                $    93,669,060     $     186,233,266    $    186,233,266




    MOR-8                                                                                                                                                                                         Page 3 of 4
                                                 Case 19-34508 Document 492 Filed in TXSB on 10/21/19 Page 4 of 4
                                                                        IN THE UNITED STATES BANKRUPTCY COURT
                                                                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                   HOUSTON DIVISION


Case Name:       SANCHEZ ENERGY CORPORATION, et al.,1                                                         Petition Date:   August 11, 2019
Case Number:     19-34508

                                                                 Total Disbursements by Debtor Entity for the Period Ending
    Debtor
                                        Legal Entity Name              31-Aug-19           30-Sep-19          31-Oct-19          30-Nov-19           31-Dec-19       31-Jan-20       29-Feb-20
    Case #
   19-34508    Sanchez Energy Corporation                                 5,960,361           8,811,787
   19-34509    SN Palmetto, LLC                                                   -                   -
   19-34510    SN Marquis LLC                                                     -                   -
   19-34511    SN Cotulla Assets, LLC                                             -                   -
   19-34512    SN Operating, LLC                                          9,425,442           9,051,349
   19-34513    SN TMS, LLC                                                        -                   -
   19-34514    SN Catarina, LLC                                                   -                   -
   19-34515    Rockin L Ranch Company, LLC                                        -                   -
   19-34516    SN EF Maverick, LLC                                      126,296,737         113,416,583
   19-34517    SN Payables, LLC                                          12,911,007          52,153,153
   19-34518    SN UR Holdings, LLC                                                -                 904
    Total                                                          $    154,593,548    $    183,433,776                    -                     -               -               -                 -




   Exhibit A                                                                                                                                                                         Page 4 of 4
